EXHIBIT 10.1

 

SAFEWAY INC.

AGREEMENT WITH STEVEN A. BURD

FOR

SUPPLEMENTAL RETIREMENT BENEFIT

 

Preamble

 

This Agreement for a supplemental retirement benefit (the “Agreement”),
effective as of March 10, 2005, is entered into by and between Safeway Inc., a
Delaware corporation (the “Company”) and Steven A. Burd (the “Executive”). This
Agreement is intended to be an unfunded deferred compensation arrangement for a
select group of management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).

 

Capitalized terms, unless defined in this Agreement, shall have the meanings
assigned to them in the Employee Retirement Plan of Safeway Inc. and Its
Domestic Subsidiaries (the “Retirement Plan”).

 

Recitals

 

WHEREAS, the Executive renders services to the Company as its President and
Chief Executive Officer; and,

 

WHEREAS, the Company, in order to retain the services of the Executive both on
its own behalf and on behalf of its affiliated companies, desires to provide a
supplemental retirement benefit to the Executive on the terms and conditions set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises, the Company and the
Executive agree as follows:

 

1. Supplemental Retirement Benefit. The Company agrees to pay the Executive upon
his retirement from the Company and its affiliates an annual supplemental
retirement benefit (the “Supplemental Retirement Benefit”) equal to 50% of the
Executive’s Final Average Compensation, subject to incremental increases of 1%
of Final Average Compensation for each full Year of Service after the Executive
attains age 55, to a maximum of 60% of Final Average Compensation. For purposes
of this Agreement, “Final Average Compensation” shall mean the average of the
Executive’s base salary and bonus for the five consecutive years during his
final ten Years of Service during which the total of his base salary and bonus
was the highest.

 

2. Offset. The amount of the Supplemental Retirement Benefit as determined under
Section 1 shall be offset by the Actuarial Equivalent (as defined in the
Retirement Restoration Plan of Safeway, Inc. (the “Restoration Plan”)) of the
Executive’s benefits under (i) the Retirement Plan, (ii) the Restoration Plan,
and (iii) any other of the Executive’s defined benefit retirement plans or
programs under which the Executive has or had a vested accrued benefit.



--------------------------------------------------------------------------------

3. Vesting. The Executive shall at all times be 100% vested in his Supplemental
Retirement Benefit; provided, however, that the Supplemental Retirement Benefit
shall be forfeited immediately upon the Executive’s discharge from employment
with the Company for “Cause.” In that event, the Executive will have no right to
receive any compensation in respect of his forfeited Supplemental Retirement
Benefit under this Agreement. For purposes of this Agreement, “Cause” shall
mean: (i) the Executive’s act of fraud, dishonesty, misappropriation, illegal
conduct, or gross misconduct that has a material impact on the assets or
reputation of the Company; or (iii) the Executive’s conviction of or plea of
nolo contendere to a felony or misdemeanor involving moral turpitude and
materially impacting the Company.

 

4. Form of Distribution. The normal form of distribution of the Supplemental
Retirement Benefit shall be a straight life annuity of monthly payments over the
lifetime of the Executive, with payments ceasing on the first day of the month
in which the Executive dies; provided, however, that if the Executive is married
at the time the Supplemental Retirement Benefit becomes payable, then the
Supplemental Retirement Benefit shall be paid in the actuarially reduced form of
a joint and 100% survivor annuity payable to the Executive and the Executive’s
spouse. If the Executive dies prior to his retirement and while employed by the
Company, the Executive’s spouse shall be paid a straight life annuity which is
the Actuarial Equivalent (as defined in the Restoration Plan) of the benefit the
Executive would have received had he retired from the Company on the date of his
death, having elected to receive his benefit in the form of a straight life
annuity.

 

5. Time of Distribution. Distribution of the Supplemental Retirement Benefit
shall commence as soon as administratively practicable following the date which
is six months after the Executive’s separation of service with the Company and
its affiliates.

 

6. Unfunded.

 

(a) The Company intends to set aside such amounts as are necessary to provide
the Executive with his Supplemental Retirement Benefit. While the Company shall
set aside amounts which, based on certain assumptions, are intended, together
with investment earnings thereon, to be sufficient to provide the Supplemental
Retirement Benefit to the Executive, the Company does not guarantee that such
amounts shall be set aside each year.

 

(b) All amounts set aside by the Company to meet its obligations under the
Agreement shall remain part of the general assets of the Company and shall
remain subject to the claims of the general creditors of the Company until paid
to the Executive (or his beneficiary, if applicable).

 

(c) The right of the Executive or his beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Executive nor his beneficiary shall have any rights in or
against the Supplemental Retirement Benefit or any other specific assets of the
Executive. All amounts set aside to fund the Supplemental Retirement Benefit
shall constitute general assets of the Company and may be disposed of by the
Company at such time and for such purposes as it may deem appropriate. Nothing
contained in this Agreement shall be deemed to create a trust of any kind for
the benefit of the Executive or his beneficiaries or to create any fiduciary
relationship between the Company and the Executive or his beneficiaries.

 

2



--------------------------------------------------------------------------------

7. No Employment Rights. This Agreement does not confer upon the Executive the
right to be retained in the Company’s employ, and the Executive shall remain
subject to discharge, discipline and termination to the same extent as if this
Agreement did not exist. This Agreement creates no rights or obligations other
than those expressed herein.

 

8. Amendment and Termination. The Company may at any time amend or terminate
this Agreement, in whole or in part, without the consent of the Executive or his
beneficiary. No amendment, however, shall reduce the Executive’s Supplemental
Retirement Benefit under the terms of the Agreement as in effect immediately
prior to the amendment or termination.

 

9. Miscellaneous Provisions.

 

(a) No Assignment or Transfer. No right or interest of any kind in the
Supplemental Retirement Benefit shall be transferable or assignable by the
Executive or his beneficiary, or be subject to alienation, encumbrance,
garnishment, attachment, execution or levy of any kind, voluntary or
involuntary. This prohibition shall not apply to the creation, assignment or
recognition of a right to any interest payable hereunder with respect to the
Executive pursuant to a domestic relations order that satisfies the requirements
of a qualified domestic relations order (“QDRO”) as that term is defined in
Section 414(p) of the Internal Revenue Code of 1986, as amended (the “Code”) as
if this Agreement were qualified under Section 401(a) of the Code. Payment
pursuant to such domestic relations order may be made as soon as
administratively feasible following determination by the Company that said order
satisfies the requirements of a QDRO.

 

(b) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto in respect of the Supplemental Retirement Benefit. This
Agreement supersedes and replaces in its entirety all prior oral and written
agreements, understandings, commitments, and practices between the parties with
respect to the Supplemental Retirement Benefit.

 

(c) Claims.

 

(i) Notice of Denial. If the Executive submits a claim for payment of benefits
under this Agreement and the Company determines that the Executive is not
eligible for payment of benefits or, if applicable, is not eligible for payment
of benefits in the amount requested, then the Company shall, within a reasonable
period of time, but no later than 90 days after receipt of the written claim,
notify the Executive of the denial of the claim. Such notice of denial: (1)
shall be in writing; (2) shall be written in a manner calculated to be
understood by the Executive; and (3) shall contain: (A) the specific reason or
reasons for denial of the claim; (B) a specific reference to the pertinent
provisions of the Agreement or administrative rules and regulations upon which
the denial is based; (C) a description of any additional material or information
necessary for the Executive to perfect the claim; and (D) an explanation of the
Agreement’s appeal procedures and the time limits applicable to such procedures,
including a statement of the Executive’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

 

3



--------------------------------------------------------------------------------

(ii) Reconsideration Procedures. Within 60 days of the receipt by the Executive
of the written notice of denial of the claim, the Executive may file a written
request with the Company that it conduct a full and fair review of the denial of
the Executive’s claim for benefits. The Executive’s written request must include
a statement of the grounds on which the Executive appeals the original claim
denial. The Company shall deliver to the Executive a written decision on the
claim promptly, but not later than 60 days after the receipt of the Executive’s
request for review, except that if there are special circumstances that require
an extension of time for processing, the 60-day period shall be extended to 120
days, in which case written notice of the extension shall be furnished to the
Executive prior to the end of the 60-day period.

 

(d) Severability. The provisions of this Agreement shall be regarded as
severable, and if any provisions or any part of this Agreement are declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts and the
applicability of this Section shall not be affected thereby.

 

(e) Governing Law. This Agreement and the rights and obligations hereunder shall
be governed by and construed in accordance with the laws of the State of
California without regard to its principles of conflict of laws to the extent
not preempted by ERISA.

 

(f) Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by messenger or in person, or when
mailed by United States registered mail, return receipt requested, postage
prepaid, as follows:

 

If to the Company:   Safeway Inc.     5918 Stoneridge Mall Road     Pleasanton,
CA 94588-3229     Attention: Corporate Secretary If to the Executive:   Steven
A. Burd     c/o Safeway Inc.     5918 Stoneridge Mall Road     Pleasanton, CA
94588-3229

 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

(g) Binding Nature. Nothing in this Agreement shall prevent the consolidation of
the Company with, or its merger into, any other corporation, or the sale by the
Company of all or substantially all of its properties or assets; and this
Agreement shall inure to the benefit of, be binding upon and be enforceable by,
any successor surviving or resulting corporation, or other entity to which such
assets shall be transferred. Unless otherwise agreed to by the Executive, the
Company shall require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive (such agreement not to be unreasonably withheld or
delayed), to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. This Agreement shall not otherwise be
assigned by

 

4



--------------------------------------------------------------------------------

the Company. As used in this Agreement, “Company” shall mean the Company as
previously defined and any successor or assign to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
paragraph or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. This Agreement shall not be terminated by
the voluntary or involuntary dissolution of the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

Safeway Inc. By:  

/s/ Robert A. Gordon

--------------------------------------------------------------------------------

   

Robert A. Gordon, Senior Vice President

& General Counsel

Date: March 10, 2005 Executive By:  

/s/ Steven A. Burd

--------------------------------------------------------------------------------

    Steven A. Burd Date: March 10, 2005

 

5